UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) IdentificationNo.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒Accelerated filer ☐Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ As of May 1, 2017, there were 32,566,935 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Table of Contents Page No. Part I. Financial Information Item 1.Financial Statements Consolidated Balance Sheets 3 Consolidated Income Statements 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 Signatures 29 Forward-Looking Statements This document contains and incorporates by reference forward-looking statements including statements regarding expected performance, including, but not limited to, the Company’s belief that cash flows from operations, along with funds available from the revolving line of credit, will be adequate to meet the operational and debt servicing needs of the Company, as well as other statements relating to expectations with respect to sales, the timing of orders, research and development expenditures, earnings per share, capital expenditures, the outcome of pending litigation (including environmental proceedings and remediation investigations) and related estimates of potential liability, acquisitions, divestitures, collaborations or other expansion opportunities. These statements may be identified by the fact that they use words such as “may,” “will,” “could,” “should,” “would,” “expect,” “anticipate,” “intend,” “estimate,” “believe” or similar expressions. Any forward-looking statements contained herein are based on current plans and expectations and involve risks and uncertainties that could cause actual outcomes and results to differ materially from current expectations. The factors described in Item 1A of Part I contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2016, captioned “Risk Factors,” or otherwise described in the Company’s filings with the Securities and Exchange Commission, provide examples of such risks and uncertainties that may cause the Company’s actual results to differ materially from the expectations the Company describes in its forward-looking statements, including, but not limited to, pharmaceutical outsourcing trends, competitive pricing or product developments, government legislation and regulations (particularly environmental issues), tax rates, interest rates, technology, manufacturing and legal issues, including the outcome of outstanding litigation, changes in foreign exchange rates, uncollectible receivables, the timing of orders, loss on disposition of assets, cancellation or delays in renewal of contracts, lack of suitable raw materials or packaging materials, the Company’s ability to receive regulatory approvals for its products and continued demand in the U.S. for late stage clinical products or the successful outcome of the Company’s investment in new products. The forward-looking statements are based on the beliefs and assumptions of Company management and the information available to Company management as of the date of this report. The Company cautions investors not to place significant reliance on expectations regarding future results, levels of activity, performance, achievements or other forward-looking statements. The information contained in this Quarterly Report on Form 10-Q is provided by the Company as of the date hereof, and, unless required by law, the Company does not undertake and specifically disclaims any obligation to update these forward-looking statements contained in this Quarterly Report on Form 10-Q as a result of new information, future events or otherwise. 2 Part I - FINANCIAL INFORMATION Item 1.Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 99,174 $ 74,141 Trade receivables, net 68,698 110,622 Other receivables 7,495 6,748 Inventories, net 151,534 123,184 Prepaid expenses and other current assets 5,903 7,960 Total current assets 332,804 322,655 Property, plant and equipment, net 223,767 217,092 Goodwill 40,663 40,323 Intangible assets, net 14,857 14,800 Deferred income taxes 11,630 13,061 Other non-current assets 3,757 3,934 Total assets $ 627,478 $ 611,865 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 38,756 $ 42,873 Deferred revenue and advance payments 5,881 7,506 Taxes payable 11,454 9,469 Accrued expenses and other current liabilities 28,847 35,614 Total current liabilities 84,938 95,462 Advance payments 39,000 39,000 Deferred income taxes 6,585 6,921 Accrued pension benefits 42,758 43,109 Other non-current liabilities 23,682 21,946 Total liabilities 196,963 206,438 Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 33,988,844 and 33,927,595 shares at respective dates 3,399 3,393 Additional paid-in capital 154,906 153,681 Retained earnings 347,241 327,376 Treasury stock, at cost, 1,433,909 and 1,583,909 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 430,515 405,427 Total liabilities and stockholders' equity $ 627,478 $ 611,865 See accompanying notes to unaudited consolidated financial statements. 3 CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Income Statements (unaudited – in thousands, except per share data) Three months ended March 31, Gross sales $ 103,711 $ 93,935 Commissions, allowances and rebates 594 503 Net sales 103,117 93,432 Other revenue, net 1,889 1,309 Net revenues 105,006 94,741 Cost of goods sold 58,181 55,842 Gross profit 46,825 38,899 Operating expenses: Selling, general and administrative expenses 15,754 14,045 Research and development expenses 3,890 3,478 Total operating expenses 19,644 17,523 Operating profit 27,181 21,376 Other expenses/(income): Interest expense/(income), net 266 ) Other (income)/expenses, net ) 34 Income before income taxes 26,927 21,397 Provision for income taxes 5,812 6,552 Income from continuing operations 21,115 14,845 Loss from discontinued operations, net of tax ) ) Net income $ 19,865 $ 14,582 Basic earnings/(loss) per share of common stock: Income from continuing operations $ 0.65 $ 0.47 Loss from discontinued operations, net of tax $ ) $ ) Net income $ 0.61 $ 0.46 Diluted earnings/(loss) per share of common stock: Income from continuing operations $ 0.63 $ 0.45 Loss from discontinued operations, net of tax $ ) $ ) Net income $ 0.60 $ 0.44 Weighted average shares outstanding: Basic 32,454 31,886 Effect of dilutive stock based compensation 911 885 Diluted 33,365 32,771 See accompanying notes to unauditedconsolidated financial statements. 4 CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited – in thousands) Three months ended March 31, Net income $ 19,865 $ 14,582 Other comprehensive income: Foreign currency translation adjustments 2,468 7,095 Pension plan amortization of net actuarial loss and prior service cost, net of tax of $115 and $100 at respective dates 244 202 Comprehensive income $ 22,577 $ 21,879 See accompanying notes to unaudited consolidated financial statements. 5 CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited – in thousands) Three months ended March 31, Cash flows from operating activities: Net income $ 19,865 $ 14,582 Adjustments to reconcile net income to cash flows: Depreciation and amortization 7,185 5,578 Non-cash deferred revenue ) ) Increase in inventory reserve 688 1,936 Unrealized loss/(gain) on foreign currency contracts 4 ) Stock based compensation 1,786 1,535 Deferred income tax provision 634 3,911 Other ) 238 Changes in assets and liabilities: Trade receivables 43,313 45,861 Inventories ) ) Prepaid expenses and other current assets 1,521 ) Accounts payable and other current liabilities ) 4,397 Deferred revenue and advance payments 1,450 39,926 Other non-current assets and liabilities 407 147 Discontinued operations: Non-cash adjustments to net income 1,923 - Net cash (used in)/provided by discontinued operations ) 382 Net cash provided by operating activities 35,985 90,175 Cash flows from investing activities: Capital expenditures ) ) Other - 13 Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of debt - ) Proceeds from stock options exercised 725 420 Other - 4 Net cash provided by/(used in) financing activities 725 ) Effect of exchange rate changes on cash and cash equivalents 495 851 Net increase in cash and cash equivalents 25,033 41,623 Cash and cash equivalents at beginning of period 74,141 43,974 Cash and cash equivalents at end of period $ 99,174 $ 85,597 See accompanying notes to unaudited consolidated financial statements. 6 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (1) Basis of Presentation Unless otherwise indicated by the context, "Cambrex" or the "Company" means Cambrex Corporation and subsidiaries. The accompanying unaudited consolidated financial statements have been prepared from the records of the Company. In the opinion of management, the financial statements include all adjustments, which are of a normal and recurring nature, except as otherwise described herein, and are necessary for a fair statement of financial position and results of operations in conformity with U.S. generally accepted accounting principles (“GAAP”). These interim financial statements should be read in conjunction with the financial statements for the year ended December 31, 2016. The results of operations of any interim period are not necessarily indicative of the results expected for the full year. For all periods presented, financial results for discontinued operations relate to environmental investigation and remediation at sites of divested businesses. Certain reclassifications have been made to prior year amounts to conform with current year presentation. (2) Impact of Recently Issued Accounting Pronouncements The following accounting pronouncements became effective for the Company in the first quarter of 2017: Simplification of Employee Share-Based Payment Accounting In March 2016, the FASB issued ASU 2016-09 which simplifies several aspects of the accounting for employee share-based payment transactions, including the accounting for income taxes, forfeitures and classification in the statement of cash flows. This standard became effective for the Company on January 1, 2017. The new standard requires recognition of excess tax benefits that had not previously been recognized. The Company had no remaining unrecognized excess tax benefits as of December 31, 2016. All excess tax benefits and deficiencies in future periods will be recorded as part of the current period tax provision within the Income Statement. This will result in increased volatility in the Company’s effective tax rate. During the first quarter of 2017, the Company recognized a tax benefit of $2,654 which lowered the effective tax rate by 9.8%. No other provisions in this new standard had a significant impact on the consolidated financial statements including the Company’s accounting policy election to account for forfeitures when they occur. To conform to the current year presentation, the Company reclassified $404 of excess tax benefits under financing activities to operating activities for the three months ended March 31, 2016 on the consolidated statement of cash flows. Simplifying the Measurement of Inventory In July 2015, the FASB issued ASU 2015-11 which requires that inventory be measured at the lower of cost and net realizable value, which eliminates the other two options that currently exist for market, replacement cost and net realizable value less an approximately normal profit margin. This update became effective on January 1, 2017 and did not have a material impact on the Company’s consolidated financial statements. 7 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (2)Impact of Recently Issued Accounting Pronouncements (continued) The following recently issued accounting pronouncements will become effective for the Company in the future: Business Combinations – Clarifying the Definition of a Business In January 2017, the FASB issued ASU 2017-01 which clarifies the definition of a business to assist entities with evaluating whether transactions should be accounted for as acquisitions or disposals of assets or businesses. The standard introduces a screen for determining when assets acquired are not a business and clarifies that a business must include, at a minimum, an input and a substantive process that contribute to an output to be considered a business. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have a material impact on its consolidated financial statements. Statement of Cash Flows – Restricted Cash In November 2016, the FASB issued ASU 2016-18 which clarifies the presentation requirements of restricted cash within the statement of cash flows. The changes in restricted cash and restricted cash equivalents during the period should be included in the beginning and ending cash and cash equivalents balance reconciliation on the statement of cash flows. When cash, cash equivalents, restricted cash or restricted cash equivalents are presented in more than one line item within the statement of financial position, an entity shall calculate a total cash amount in a narrative or tabular format that agrees to the amount shown on the statement of cash flows. Details on the nature and amounts of restricted cash should also be disclosed. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have a material impact on its consolidated financial statements. Statement of Cash Flows - Classification of Certain Cash Receipts and Cash Payments In August 2016, the FASB issued ASU 2016-15 which provides guidance on the presentation and classification in the statement of cash flows for specific cash receipt and payment transactions, including debt prepayment or extinguishment costs, contingent consideration payments made after a business combination, proceeds from the settlement of insurance claims and corporate-owned life insurance policies, and distributions received from equity method investees.This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have a material impact on its consolidated financial statements. 8 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (2) Impact of Recently Issued Accounting Pronouncements (continued) Leases In February 2016, the FASB issued ASU 2016-02 which requires lessees to recognize right of use assets and lease liabilities on the balance sheet for all leases except short-term leases. On the income statement, leases will be classified as operating or finance leases. This standard is effective for fiscal years beginning after December 15, 2018, including interim periods within that reporting period. At this time, the Company has no financing leases and only a limited number of operating leases. The result of adoption will be an increase to assets and liabilities by the same amount for the identified operating leases. This adjustment will not be material to the Company, assuming there is not an increase in lease activity. Revenue from Contracts with Customers In May 2014, the FASB issued ASU 2014-09 that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. Numerous updates were issued in 2016 that provide clarification on a number of specific issues as well as requiring additional disclosures. The new standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. While the Company has not yet completed its final review of the impact of the new standard, the Company does not currently anticipate a material impact on its revenue recognition practices. The Company is still evaluating disclosure requirements under the new standard. We will continue to evaluate the standard as well as additional changes, modifications or interpretations which may impact our current conclusions. The Company expects to adopt the new standard using the modified retrospective method. Presentation of Net Periodic Benefit Cost Related to Defined Benefit Plans In March 2017, the FASB issued ASU 2017-07 which amends the requirements in ASC 715 related to the income statement presentation of the components of net periodic benefit cost for an entity’s sponsored defined pension and other postretirement plans. The ASU requires entities to (1) disaggregate the current-service-cost component from the other components of net benefit cost and present it with other current compensation costs for related employees in the income statement and (2) present the other components elsewhere in the income statement and outside of income from operations if such subtotal is presented. The ASU also requires entities to disclose the income statement lines that contain the other components if they are not presented separately. The ASU’s amendment is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have an impact on its consolidated financial statements. Simplifying the Test for Goodwill Impairment In January 2017, the FASB issued ASU 2017-04 which simplifies the goodwill impairment test by eliminating Step 2 in the determination on whether goodwill should be considered impaired. Instead, an impairment charge should equal the amount by which a reporting unit’s carrying amount exceeds its fair value, not to exceed the amount of goodwill allocated to the reporting unit. The new standard is effective for fiscal years beginning after December 15, 2019, including interim periods within that reporting period. The Company is currently evaluating the new guidance and does not expect it to have an impact on its consolidated financial statements. 9 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (3) Net Inventories Inventories are stated at the lower of cost and net realizable value. Cost is determined on a first-in, first-out basis. Net inventories consist of the following: March 31, December 31, Finished goods $ 29,858 $ 29,117 Work in process 71,140 54,463 Raw materials 44,692 33,841 Supplies 5,844 5,763 Total $ 151,534 $ 123,184 Goodwill and Intangible Assets The change in the carrying amount of goodwill for the three months ended March 31, 2017, is as follows: Balance as of December 31, 2016 $ 40,323 Translation effect 340 Balance as of March 31, 2017 $ 40,663 Acquired intangible assets, which are amortized, consist of the following: As of March 31, 2017 Amortization Period (years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Internal-use software 3 - 7 $ 6,864 $ ) $ 5,860 Technology-based intangibles 20 3,250 ) 2,113 Customer-related intangibles 10 - 15 7,531 ) 6,884 $ 17,645 $ ) $ 14,857 10 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) Goodwill and Intangible Assets (continued) As of December 31, 2016 Amortization Period (years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Internal-use software 3 - 7 $ 6,444 $ ) $ 5,615 Technology-based intangibles 20 3,204 ) 2,122 Customer-related intangibles 10 - 15 7,522 ) 7,063 $ 17,170 $ ) $ 14,800 The change in the gross carrying amount is due to additions and the impact of foreign currency translation. Amortization expense was $398 and $176 for the three months ended March 31, 2017 and 2016, respectively. Amortization expense of intangible assets is expected to be approximately $1,872 for 2017, $1,975 for 2018 and 2019, and $1,959 for 2020 and 2021. Restructuring Charges In late 2015, the Board of Directors of the Company recommended that management evaluate strategic alternatives for Zenara due to a change in focus on higher growth initiatives as well as to reduce attention required by senior management to operate Zenara. As a result of that evaluation, Cambrex management, with Board authority, committed to a plan to sell Zenara. On January 30, 2017, the Company transferred the assets and liabilities of Zenara to the buyer for consideration of approximately $3,000, which is held in escrow and recorded in current assets as part of “Other receivables.” The sales agreement gives the buyer complete control of the daily operations of Zenara. The proceeds will be released from escrow upon approval by Indian regulatory authorities which could take several months. Accordingly, as of January 30, 2017, the Company no longer includes Zenara in its reported results. For the three months ended March 31, 2016, the Company recorded expense of approximately $300 within “Selling, general and administrative expenses” for restructuring. Results of operations of Zenara were immaterial for the three months ended March 31, 2017. Income Taxes Incometaxexpense from continuing operations for the three months ended March 31, 2017 and 2016 was $5,812 and $6,552, respectively. The effective tax rate for the three months ended March 31, 2017 and 2016 was 21.6% and 30.6%, respectively.Taxexpense for the three months ended March 31, 2017 was favorably impacted by $2,654 from the adoption of ASU 2016-09. The standard requires recognition immediately in thetaxprovision of certain effects of share-based payments that were possibly deferred under the previous guidance. Excluding the effects of applying the new standard, the effective tax rate for the three months ended March 31, 2017 was 31.4%. 11 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (7) Derivatives The Company operates internationally and is exposed to fluctuations in foreign exchange rates and interest rates in the normal course of business. The Company, from time to time, uses derivatives to reduce exposure to market risks resulting from fluctuations in interest rates and foreign exchange rates. All financial instruments involve market and credit risks. The Company is exposed to credit losses in the event of non-performance by the counterparties to the contracts. While there can be no assurance, the Company does not anticipate non-performance by these counterparties. Foreign Currency Forward Contracts The Company periodically enters into foreign currency forward contracts to protect against currency fluctuations of forecasted cash flows and existing balance sheet exposures at its foreign operations, as deemed appropriate. The Company may or may not elect to designate certain forward contracts for hedge accounting treatment. For derivatives that are not designated for hedge accounting treatment, changes in the fair value are immediately recognized in earnings. This treatment has the potential to increase volatility of the Company’s earnings. None of the foreign currency forward contracts entered into during the three months ended March 31, 2017 and 2016 were designated for hedge accounting treatment. The notional amounts of the Company’s outstanding foreign exchange forward contracts were $35,553 and $20,896 at March 31, 2017 and December 31, 2016, respectively. The Company does not hold or purchase any foreign currency forward contracts for trading or speculative purposes and no contractual term is greater than twelve months. The fair value of the Company’s foreign exchange forward contracts outstanding was a loss of $4 and a gain $125 at March 31, 2017 and December 31, 2016, respectively. Losses are recorded in “Accrued expenses and other current liabilities” and gains are recorded in “Prepaid expenses and other current assets” on the balance sheet and “Other revenue, net” on the income statement. (8) Fair Value Measurements U.S. GAAP establishes a valuation hierarchy for disclosure of the inputs to the valuations used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows: Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 inputs are quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, including interest rates, yield curves and credit risks, or inputs that are derived principally from, or corroborated by, observable market data through correlation; Level 3 inputs are unobservable inputs based on the Company’s assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. 12 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (8) Fair Value Measurements (continued) The following tables provide the assets and liabilities carried at fair value, measured on a recurring basis, as of March 31, 2017 and December 31, 2016. Fair Value Measurements at March 31, 2017 using: Description Total Level 1 Level 2 Level 3 Foreign currency forwards, liabilities $ (4 ) $ - $ (4 ) $ - Total $ (4 ) $ - $ (4 ) $ - Fair Value Measurements at December 31, 2016 using: Description Total Level 1 Level 2 Level 3 Foreign currency forwards, assets $ 125 $ - $ 125 $ - Total $ 125 $ - $ 125 $ - The Company’s foreign currency forward contracts are measured at fair value using observable market inputs such as forward rates, the Company’s credit risk and its counterparties’ credit risks. Based on the Company’s continued ability to enter into forward contracts, the Company considers the markets for its fair value instruments to be active. The Company’s financial instruments also include cash and cash equivalents, accounts receivables and accounts payables. The carrying amount of these instruments approximates fair value because of their short-term nature. (9) Accumulated Other Comprehensive Income/(Loss) The following tables provide the changes in AOCI by component (pension, net of tax) for the three months ended March 31, 2017 and 2016: Foreign Currency Translation Adjustments Pension Plans Total Balance as of December 31, 2016 $ ) $ ) $ ) Other comprehensive income before reclassifications 2,468 - 2,468 Amounts reclassified from accumulated other comprehensive loss - 244 244 Net current-period other comprehensive income 2,468 244 2,712 Balance as of March 31, 2017 $ ) $ ) $ ) 13 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (9) Accumulated Other Comprehensive Income/(Loss) (continued) Foreign Currency Translation Adjustments Pension Plans Total Balance as of December 31, 2015 $ ) $ ) $ ) Other comprehensive income before reclassifications 7,095 - 7,095 Amounts reclassified from accumulated other comprehensive loss - 202 202 Net current-period other comprehensive income 7,095 202 7,297 Balance as of March 31, 2016 $ ) $ ) $ ) The following table provides the reclassifications from AOCI by component for the three months ended March 31, 2017 and 2016: Details about AOCI Components Three months ended March 31, 2017 Three months ended March 31, 2016 Amortization of defined benefit pension items: Actuarial losses $ ) $ ) Prior service costs ) ) Total before tax ) ) Tax benefit Net of tax $ ) $ ) Total reclassification for the period $ ) $ ) The Company recognizes net periodic benefit cost, which includes amortization of actuarial losses and gains, and prior service costs in both “Selling, general and administrative expenses” and “Cost of goods sold” in its income statement depending on the functional area of the underlying employees included in the plan. (10)Stock Based Compensation The Company recognizes compensation costs for stock options awarded to employees based on their grant-date fair value. The value of each stock option is estimated on the date of grant using the Black-Scholes option-pricing model. The weighted-average fair value per share for the stock options granted to employees during the three months ended March 31, 2017 was $21.02. No stock options were granted during the three months ended March 31, 2016. For the three months ended March 31, 2017 and 2016, the Company recorded $998 and $852, respectively, in “Selling, general and administrative expenses” for stock options. As of March 31, 2017, the total compensation cost related to unvested stock options not yet recognized was $9,179. The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 2.5 years. 14 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (10)Stock Based Compensation (continued) The following table is a summary of the Company’s stock options: Options Number of Shares Weighted Average Exercise Price Outstanding at December 31, 2016 1,519,338 $ 25.22 Granted 39,037 54.15 Exercised ) 11.83 Outstanding at March 31, 2017 1,497,126 26.52 Exercisable at March 31, 2017 655,524 $ 18.31 The aggregate intrinsic values for all stock options exercised for the three months ended March 31, 2017 and 2016 were $2,587 and $1,354, respectively. The aggregate intrinsic values for all stock options outstanding and exercisable as of March 31, 2017 were $42,712 and $24,082, respectively. The following table is a summary of the Company’s unvested stock options, restricted stock and performance shares for which the requisite service period has not been rendered but that are expected to vest on the achievement of a performance condition: Unvested Stock Options Unvested Restricted Stock Unvested Performance Shares Number of Shares Weighted-Average Grant-Date Fair Value Number of Shares Weighted-Average Grant-Date Fair Value Number of Shares Weighted- Average Grant-Date Fair Value Unvested at December 31, 2016 817,540 $ 12.50 260 $ 41.05 316,750 $ 30.08 Granted 39,037 21.02 - Vested during period ) 8.16 - Unvested at March 31, 2017 841,602 $ 12.97 260 $ 41.05 316,750 $ 30.08 For all periods presented, the expense recorded for restricted stock awards, and unvested restricted stock expense not yet recognized, were immaterial. The Company granted equity-settled performance shares (“PS”) to certain executives. PS awards provide the recipient the right to receive a certain number of shares of the Company’s common stock in the future, which depends on the Company’s level of achievement of net revenue and EBITDA growth as compared to the net revenue and EBITDA growth of the members of a specified peer group of companies over a three year period. For the three months ended March 31, 2017 and 2016, the Company recorded $783 and $679, respectively, in “Selling, general and administrative expenses” related to these PS awards. As of March 31, 2017, total compensation cost related to unvested performance shares not yet recognized was $4,656. The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 1.2 years. 15 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) (11)Retirement Plans Domestic Pension Plan The components of net periodic benefit cost for the Company’s domestic pension plan (which was frozen in 2007) for the three months ended March 31, 2017 and 2016 were as follows: Three months ended March 31, Components of net periodic benefit cost Interest cost $ 554 $ 597 Expected return on plan assets ) ) Recognized actuarial loss 200 194 Net periodic benefit cost $ 77 $ 129 The Company’s Supplemental Executive Retirement Plan (which was frozen in 2007) is non-qualified and unfunded. Net periodic benefit cost for the three months ended March 31, 2017 and 2016 were $77 and $65, respectively. International Pension Plan The components of net periodic benefit cost for the Company’s international pension plan for the three months ended March 31, 2017 and 2016 were as follows: Three months ended March 31, Components of net periodic benefit cost Service cost $ 225 $ 188 Interest cost 175 187 Recognized actuarial loss 86 49 Amortization of prior service benefit (1 ) (1 ) Net periodic benefit cost $ 485 $ 423 (12) Contingencies The Company is subject to various investigations, claims and legal proceedings covering a wide range of matters that arise in the ordinary course of its business activities. The Company continually assesses known facts and circumstances as they pertain to applicable legal and environmental matters and evaluates the need for reserves and disclosures as deemed necessary based on these facts and circumstances. These matters, either individually or in the aggregate, could result in actual costs that are significantly higher than the Company’s current assessment and could have a material adverse effect on the Company's operating results and cash flows in future reporting periods. Based upon past experience, the Company believes that payments significantly in excess of current reserves, if required, would be made over an extended number of years. 16 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 12 )Contingencies (continued) Environmental In connection with laws and regulations pertaining to the protection of the environment, the Company and its subsidiaries are a party to several environmental proceedings and remediation activities and along with other companies, have been named a potentially responsible party (“PRP”) for certain waste disposal sites ("Superfund sites"). All of the liabilities currently recorded on the Company’s balance sheet for environmental proceedings are associated with discontinued operations. The Company had insurance policies in place at certain of the discontinued operations for certain years that the Company believes should cover some portion of the recorded liabilities or potential future liabilities and the Company expects the net cash impact related to the contingencies described below to be reduced by the applicable income tax rate. It is the Company’s policy to record appropriate liabilities for environmental matters where remedial efforts are probable and the costs can be reasonably estimated. Such liabilities are based on the Company’s estimate of the undiscounted future costs required to complete the remedial work. Each of these matters is subject to various uncertainties, and it is possible that some of these matters will be decided against the Company. The resolution of such matters often spans several years and frequently involves regulatory oversight or adjudication. Additionally, many remediation requirements are fluid and are likely to be affected by future technological, site and regulatory developments. It is not possible at this time for the Company to determine fully the effect of all asserted and unasserted claims on its consolidated financial condition, results of operations or liquidity; however, to the extent possible, where asserted and unasserted claims can be estimated and where such claims are considered probable, the Company would record a liability. Consequently, the ultimate liability with respect to such matters, as well as the timing of cash disbursements, is uncertain. In matters where the Company is able to reasonably estimate the probable and estimable costs associated with environmental proceedings, the Company accrues for the estimated costs associated with the study and remediation of applicable sites. At March 31, 2017, the reserves were $18,122, of which $17,103 is included in “Other non-current liabilities” on the Company’s balance sheet. At December 31, 2016, these reserves were $16,703, of which $15,441 is included in “Other non-current liabilities” on the Company’s balance sheet. The increase in the reserves includes adjustments to reserves of $1,952, partially offset by payments of $533. The reserves are adjusted periodically as remediation efforts progress or as additional technical, regulatory or legal information becomes available. Given the uncertainties regarding the outcome of investigative and study activities, the status of laws, regulations, enforcement, policies, the impact of other PRPs, technology and information related to individual sites, the Company does not believe it is possible to currently develop an estimate of the range of reasonably possible environmental loss in excess of its reserves. Bayonne As a result of the sale of a Bayonne, New Jersey facility, the Company became obligated to investigate site conditions and conduct required remediation under the New Jersey Industrial Site Recovery Act. The Company intends to continue implementing a sampling plan at the property pursuant to the New Jersey Department of Environmental Protection’s (“NJDEP”) private oversight program. The results of the completed sampling, and any additional sampling deemed necessary, will be used to develop an estimate of the Company's future liability for remediation costs. New remedial requirements were identified during 2016, and site investigation continues. As of March 31, 2017, the Company’s reserve was $530. 17 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 12 )Contingencies (continued) Clifton and Carlstadt The Company has implemented a sampling and pilot program in Clifton and Carlstadt, New Jersey pursuant to the NJDEP private oversight program. The results of the sampling and pilot program to date have been used to develop an estimate of the Company's future liability for remediation costs, and the Company continues to move forward with the projects at each site in accordance with the established schedules and work plans. As of March 31, 2017, the Company’s reserve was $2,032. Berry’s Creek The Company received a notice from the United States Environmental Protection Agency (“USEPA”) that two subsidiaries of the Company are considered PRPs at the Berry’s Creek Study Area in New Jersey. These subsidiaries are among many other PRPs that were listed in the notice. Pursuant to the notice, the PRPs have been asked to perform a remedial investigation (“RI”) and feasibility study (“FS”) of the Berry’s Creek site. The Company has joined the group of PRPs and entered into an Administrative Settlement Agreement (“Agreement”) and Order on Consent with the USEPA agreeing to jointly conduct or fund an appropriate remedial investigation and feasibility study of the Berry’s Creek site with the other PRPs in the Agreement. The PRPs have engaged consultants to perform the work specified in the Agreement and develop a method to allocate related costs among the PRPs. In June 2016, the PRPs received a request from USEPA to amend the RI/FS Work Plan to accommodate a phased, iterative approach to the Berry’s Creek remediation. USEPA requested an initial interim remedy that focuses on a portion of the site, namely, sediments in Upper and Middle Berry’s Creek and the marsh in Upper Peach Island Creek. Any subsequent remedial action will occur after the implementation and performance monitoring of this interim remedy and the extent of future action is expected to be at least partially determined by the outcome of this initial phase. In April 2017, USEPA approved the requested addendum to the RI/FS Work Plan, which included the description of the phased and adaptive management approach to the Berry’s Creek remedy. The scope of remedial activities in the initial interim remedy is currently being developed and based upon updated preliminary cost estimates, the Company recorded an additional pretax expense of $1,633 in the first quarter of 2017. As of March 31, 2017, the Company’s reserve was $9,909. The estimated costs for the initial interim remedy will be further developed over the next several months and the Company’s accrual may change based upon the final remedy selected and revisions to cost estimates. At this time it is not known when the costs for the complete remediation plan will be estimable, and as such, no accrual beyond the initial interim remedy has been recorded. The Company’s share has been preliminarily estimated by the PRP group at 2.4%. While the Company will defend its position that its share should be reduced from the current level, its share could be increased or decreased depending on the outcome of the final allocation process that will take place in future periods. While any resolution of this matter is not expected to materially impact the Company’s operations or financial position, it could be material to the financial statements in the period recorded. In July 2014, the Company received a notice from the U.S. Department of the Interior, U.S. Fish & Wildlife Service, regarding the Company’s potential liability for natural resource damages at the Berry’s Creek site and inviting the Company to participate in a cooperative assessment of natural resource damages. Most members of the Berry’s Creek PRP group received such notice letters, and the PRP Group coordinated a joint response, which was to decline participation in a cooperative assessment at this time, given existinginvestigation work at the site. The cost of any future assessment and the ultimate scope of natural resource damage liability are not yet known. 18 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) )Contingencies (continued) Maybrook Site A subsidiary of Cambrex is named a PRP of a site in Hamptonburgh, New York by the USEPA in connection with the discharge, under appropriate permits, of wastewater at that site prior to Cambrex's acquisition in 1986. The PRPs implemented soil remediation which was completed in 2012 pending approval by the USEPA. The PRPs will continue implementing the ground water remediation at the site. As of March 31, 2017, the Company’s reserve was $692 to cover long-term ground water monitoring and related costs. Harriman Site Subsidiaries of Cambrex and Pfizer are named as responsible parties for the Company’s former Harriman, New York production facility by the New York State Department of Environmental Conservation (“NYSDEC”). A final Record of Decision (“ROD”) describing the Harriman site remediation responsibilities for Pfizer and the Company was issued in 1997 (the “1997 ROD”) and incorporated into a federal court Consent Decree in 1998 (the “Consent Decree”). In December 2013, the Company, Pfizer and the NYSDEC entered into a federal court stipulation, which the court subsequently endorsed as a court order, resolving certain disputes with the NYSDEC about the scope of the obligations under the Consent Decree and the 1997 ROD, and requiring the Company and Pfizer to carry out an environmental investigation and study of certain areas of the Harriman Site. Site clean-up work under the 1997 ROD, the Consent Decree and the 2013 stipulation is ongoing and is being jointly performed by Pfizer and the Company, with NYSDEC oversight. Since 2014, Pfizer and the Company have performed supplemental remedial investigation measures requested by the NYSDEC, and the findings have been submitted to NYSDEC in various reports, including a study evaluating the feasibility of certain remedial alternatives in August 2016. By letter dated January 5, 2017, NYSDEC disapproved such feasibility study report and requested certain revisions to the report. The Company and Pfizer responded to the disapproval, and further discussions with NYSDEC to address its requests are anticipated. As it is too soon to determine whether these reports and remedial plans, when finalized, will result in any significant changes to the Company’s responsibilities, no change to the reserve has been made. ELT Harriman, LLC ("ELT"), the current owner of the Harriman site, is conducting other investigation and remediation activities under a separate NYSDEC directive. No final remedy for the site has been determined, which will follow further discussions with the NYSDEC. The Company estimates the range for its share of the liability at the site to be between $2,000 and $7,000. As of March 31, 2017, the Company’s reserve was $3,465. At this time, the Company is unable to provide an estimate of the ultimate investigative and remedial costs to the Company for any final remedy selected by the NYSDEC. The Company intends to enforce all of its contractual rights to recover costs and for indemnification under a 2007 settlement agreement, and has filed such claims in an arbitration proceeding against ELT and the immediately preceding owner, Vertellus Specialties Holdings (“Vertellus”). ELT has filed counterclaims, and has threatened to file additional counterclaims, for contractual indemnification and for breach of the settlement agreement against the Company. Currently, the arbitration proceeding is stayed indefinitely. In May 2016, some but not all of the Vertellus entities who are parties to the Company’s 2007 settlement agreement filed for restructuring under Chapter 11 of the U.S. Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The Company has filed several claims as creditors in the bankruptcy proceeding and will continue to monitor the bankruptcy proceeding. 19 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 12 )Contingencies (continued) Scientific Chemical Processing (“SCP”) Superfund Site A subsidiary of Cambrex was named a PRP of the SCP Superfund site, located in Carlstadt, New Jersey, along with approximately 130 other PRPs. The site is a former waste processing facility that accepted various waste for recovery and disposal including processing wastewater from this subsidiary. The PRPs are in the process of implementing a final remedy at the site. The SCP Superfund site has also been identified as a PRP in the Berry’s Creek Superfund site (see previous discussion). While the Company continues to dispute the methodology used by the PRP group to arrive at its interim allocation for cash contributions, the Company has paid the funding requests. A final allocation of SCP Site costs (excluding Berry’s Creek costs) is expected to be finalized in 2017. As of March 31, 2017, the Company’s reserve was $808, of which approximately $517 is expected to be covered by insurance. Newark Bay Complex The USEPA and a private party group are evaluating remediation plans for the Passaic River, Newark Bay, Hackensack River, Arthur Kill, Kill Van Kull and adjacent waters (the “Newark Bay Complex”). Although the Company is not involved in the USEPA action, it continues to monitor developments related to the site due to its past involvement in a previously settled state action relating to the Newark Bay Complex. The USEPA has finalized its decision on a cleanup plan for 8.3 miles of the lower Passaic River, and has estimated the cost of this plan at $1.38 billion. Due to the uncertainty of the future scope and timing of any possible claims against the Company, no liability has been recorded. The Company is involved in other related and unrelated environmental matters where the range of liability is not reasonably estimable at this time and it is not foreseeable when information will become available to provide a basis for adjusting or recording a reserve, should a reserve ultimately be required. Litigation and Other Matters Lorazepam and Clorazepate In 1998, the Company and a subsidiary were named as defendants along with Mylan Laboratories, Inc. (“Mylan”) and Gyma Laboratories, Inc. (“Gyma”) in a proceeding instituted by the Federal Trade Commission in the United States District Court for the District of Columbia (the “District Court”). Suits were also commenced by several State Attorneys General and class action complaints by private plaintiffs in various state courts. The suits alleged violations of the Federal Trade Commission Act arising from exclusive license agreements between the Company and Mylan covering two APIs (Lorazepam and Clorazepate). All cases have been resolved except for one brought by four health care insurers. In the remaining case, the District Court entered judgment after trial in 2008 against Mylan, Gyma and Cambrex in the total amount of $19,200, payable jointly and severally, and also a punitive damage award against each defendant in the amount of $16,709. In addition, at the time, the District Court ruled that the defendants were subject to a total of approximately $7,500 in prejudgment interest. The case is currently pending before the District Court following a January 2011 remand by the Court of Appeals. In July 2014, the District Court dismissed certain customers for which the plaintiffs were unable to establish jurisdiction and consequently, the plaintiffs currently have a motion pending before the District Court to reduce the damages award by a total of $9,600. 20 CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (in thousands, except share data) (Unaudited) ( 12 )Contingencies (continued) In 2003, Cambrex paid $12,415 to Mylan in exchange for a release and full indemnity against future costs or liabilities in related litigation brought by the purchasers of Lorazepam and Clorazepate, as well as potential future claims related to the ongoing matter. In the event of a final settlement or final judgment, Cambrex expects any payment required by the Company to be made by Mylan under the indemnity described above. (13)Discontinued Operations For all periods presented, financial results for discontinued operations relate to environmental investigation and remediation expenses for divested sites. For the three months ended March 31, 2017 and 2016, the Company recorded $1,250 and $263, respectively, as losses from discontinued operations, net of tax. As of March 31, 2017 and December 31, 2016, liabilities recorded on the Company’s balance sheet related to discontinued operations were $18,122 and $16,703, respectively. At this time, we cannot reasonably estimate the period of time during which the involvement is expected to continue. Net cash used in discontinued operations for the three months ended March 31, 2017 were $511. Net cash provided by discontinued operations for the three months ended March 31, 2016 were $382. Refer to Note 12 to the Company’s consolidated financial statements for further disclosures on the Company’s environmental contingencies. The following table is a reconciliation of the pre-tax loss on discontinued operations to the net loss on discontinued operations, as presented on the income statement: Three months ended March 31, Pre-tax loss from discontinued operations $ ) $ ) Income tax benefit 673 141 Loss from discontinued operations, net of tax $ ) $ ) 21 CAMBREX CORPORATION AND SUBSIDIARIES (in thousands, except share data) Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Executive Overview The following summarizes the Company’s performance for the first quarter of 2017: ● Net revenue increased 10.8% on a reported basis compared to the first quarter of 2016. Net revenue, excluding currency impact, increased 12.8%. ● Gross margins increased to 44.6% from 41.1% in the first quarter of 2016. ● Net cash was $99,174 compared to $74,141 at December 31, 2016, an increase of $25,033 Results of Operations Comparison of First Quarter 201 7 versus First Quarter 201 6 Gross sales in the first quarter of 2017 of $103,711 were $9,776 or 10.4% higher than the first quarter of 2016. Excluding a 1.3% unfavorable impact of foreign exchange compared to the first quarter of 2016, sales increased 11.7% as a result of higher volumes (15.1%) partially offset by lower pricing (3.4%). The increase in volumes was driven primarily by growth in controlled substances and generics, as well as the addition of Cambrex High Point. Net revenue in the first quarter of 2017 of $105,006 were $10,265 or 10.8% higher than the first quarter of 2016. Excluding a 2.0% unfavorable impact of foreign exchange compared to the first quarter of 2016, net revenue increased 12.8%. The increase is the result of higher volumes as described above and royalties of $1,000 recorded as “Other revenue, net” in the Company’s income statement. The following table reflects gross sales by geographic area for the first quarters of 2017 and 2016: First quarter Europe $ 44,830 $ 47,146 North America 51,349 39,804 Asia 5,073 3,416 Other 2,459 3,569 Total gross sales $ 103,711 $ 93,935 Gross margins in the first quarter of 2017 increased to 44.6% from 41.1% in the first quarter of 2016. The increase was primarily due to plant efficiencies,high capacity utilization, favorable product mix and royalty incomepartially offset by lower pricing. Gross profit in the first quarter of 2017 was $46,825 compared to $38,899 in the same period last year. Foreign currency had a negligible impact on gross margins. Selling, general and administrative (“SG&A”) expenses of $15,754 in the first quarter of 2017 increased compared to $14,045 in the first quarter of 2016. The increase is mainly due to the addition of High Point (approximately $800) and higherpersonnel related expenses(approximately $400). SG&A as a percentage of net revenue was 15.0% and 14.8% in the first quarters of 2017 and 2016, respectively. 22 Results of Operations (continued) Comparison of First Quarter 201 7 versus First Quarter 201 6 (continued) Research and development (“R&D”) expenses of $3,890 were 3.7% of net revenue in the first quarter of 2017, compared to $3,478 or 3.7% of net revenue in the first quarter of 2016. The increase is primarily related to lower absorption of R&D expenses into inventory and cost of goods sold as a result of decreased revenue generating custom development activity. Operating profit in the first quarter of 2017 was $27,181 compared to $21,376 in the first quarter of 2016. The increase in operating profit is due to higher gross profit partially offset by higher operating expenses as described above. Net interest expense was $266 in the first quarter of 2017 compared to income of $55 in the first quarter of 2016. Higher interest expense is a result of the amortization of debt issuance costs in the first quarter of 2017 and higher commitment fees related to the new credit facility entered into during the second quarter of 2016. The Company did not have any debt outstanding during the first quarter of 2017. The average interest rate on debt was 1.9% in the first quarter of 2016. Incometax expense from continuing operations in the first quarter of 2017 was $5,812 compared to $6,552 in the first quarter of 2016. The effective tax rate in the first quarter of 2017 was 21.6% compared to 30.6% in the first quarter of 2016. Taxexpense in the first quarter of 2017 was favorably impacted by $2,654 from the adoption of ASU 2016-09. The standard requires recognition immediately in the tax provision of certain results of share-based payments that were possibly deferred under the previous guidance. Excluding the effects of applying the new standard, the effective tax rate for the three months ended March 31, 2017 was 31.4%. Income from continuing operations in the first quarter of 2017 was $21,115, or $0.63 per diluted share, versus $14,845, or $0.45 per diluted share in the same period a year ago. Liquidity and Capital Resources During the first three months of 2017, cash provided by operations was $35,985 versus $90,175 in the same period a year ago. This decrease was primarily due to a $39,000 advance payment received in the first quarter of 2016, the payment of several large payables in the first quarter of 2017 and increased inventory to support sales in the remainder of 2017. Cash flows used in investing activities in the first three months of 2017 mostly related to capital expenditures of $12,172 compared to $19,840 in the same period a year ago. Capital expenditures in the first three months of 2017 and 2016 primarily expanded the Company’s manufacturing capacity to support expected growth. Cash flows provided by financing activities in the first three months of 2017 were $725 compared to $29,576 used in financing activities in the same period a year ago. The 2016 cash flows primarily relate to the pay down of the Company’s debt. The Company expects to spend approximately $70,000 to $75,000 on capital expenditures during 2017. 23 Liquidity and Capital Resources (continued) The Company has a $500,000 Senior Credit Facility. Borrowings under the Credit Facility bear interest at a rate per annum of LIBOR plus a margin ranging from 1.25% to 2%. The facility is currently undrawn. The Company believes that cash flows from operations, along with funds available from the revolving line of credit, will be adequate to meet the operational and debt servicing needs of the Company for the foreseeable future. The Company’s forecasted cash flow from future operations may be adversely affected by various factors including, but not limited to, declines in customer demand, increased competition, the deterioration in general economic and business conditions, increased environmental remediation, returns on assets within the Company’s domestic pension plans, as well as other factors. See the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the period ended December 31, 2016 for further explanation of factors that may negatively impact the Company’s cash flows. As discussed more fully in Note 12 to the Consolidated Financial Statements, the Company continually receives additional information to develop estimates to record reserves for remediation activities at Berry’s Creek and other environmental sites. The timing and amount of any future cash payments are currently not known. While required payments could be material to the cash flows of any period, the resolution of these matters is not expected to materially impact the Company’s operations or financial position. Any change in the current status of these factors could adversely impact the Company’s ability to fund operating cash flow requirements. Impact of Recent Accounting Pronouncements The following accounting pronouncements became effective for the Company in the first quarter of 2017: Simplification of Employee Share-Based Payment Accounting In March 2016, the FASB issued ASU 2016-09 which simplifies several aspects of the accounting for employee share-based payment transactions, including the accounting for income taxes, forfeitures and classification in the statement of cash flows. This standard became effective for the Company on January 1, 2017. The new standard requires recognition of excess tax benefits that had not previously been recognized. The Company had no remaining unrecognized excess tax benefits as of December 31, 2016. All excess tax benefits and deficiencies in future periods will be recorded as part of the current period tax provision within the Income Statement. This will result in increased volatility in the Company’s effective tax rate. During the first quarter of 2017, the Company recognized a tax benefit of $2,654 which lowered the effective tax rate by 9.8%. No other provisions in this new standard had a significant impact on the consolidated financial statements including the Company’s accounting policy election to account for forfeitures when they occur. To conform to the current year presentation, the Company reclassified $404 of excess tax benefits under financing activities to operating activities for the three months ended March 31, 2016 on the consolidated statement of cash flows. 24 Simplifying the Measurement of Inventory In July 2015, the FASB issued ASU 2015-11 which requires that inventory be measured at the lower of cost and net realizable value, which eliminates the other two options that currently exist for market, replacement cost and net realizable value less an approximately normal profit margin. This update became effective on January 1, 2017 and did not have a material impact on the Company’s consolidated financial statements. The following recently issued accounting pronouncements will become effective for the Company in the future: Business Combinations – Clarifying the Definition of a Business In January 2017, the FASB issued ASU 2017-01 which clarifies the definition of a business to assist entities with evaluating whether transactions should be accounted for as acquisitions or disposals of assets or businesses. The standard introduces a screen for determining when assets acquired are not a business and clarifies that a business must include, at a minimum, an input and a substantive process that contribute to an output to be considered a business. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have a material impact on its consolidated financial statements. Statement of Cash Flows – Restricted Cash In November 2016, the FASB issued ASU 2016-18 which clarifies the presentation requirements of restricted cash within the statement of cash flows. The changes in restricted cash and restricted cash equivalents during the period should be included in the beginning and ending cash and cash equivalents balance reconciliation on the statement of cash flows. When cash, cash equivalents, restricted cash or restricted cash equivalents are presented in more than one line item within the statement of financial position, an entity shall calculate a total cash amount in a narrative or tabular format that agrees to the amount shown on the statement of cash flows. Details on the nature and amounts of restricted cash should also be disclosed. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have a material impact on its consolidated financial statements. Statement of Cash Flows - Classification of Certain Cash Receipts and Cash Payments In August 2016, the FASB issued ASU 2016-15 which provides guidance on the presentation and classification in the statement of cash flows for specific cash receipt and payment transactions, including debt prepayment or extinguishment costs, contingent consideration payments made after a business combination, proceeds from the settlement of insurance claims and corporate-owned life insurance policies, and distributions received from equity method investees.This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have a material impact on its consolidated financial statements. Leases In February 2016, the FASB issued ASU 2016-02 which requires lessees to recognize right of use assets and lease liabilities on the balance sheet for all leases except short-term leases. On the income statement, leases will be classified as operating or finance leases. This standard is effective for fiscal years beginning after December 15, 2018, including interim periods within that reporting period. At this time, the Company has no financing leases and only a limited number of operating leases. The result of adoption will be an increase to assets and liabilities by the same amount for the identified operating leases. This adjustment will not be material to the Company, assuming there is not an increase in lease activity. 25 Revenue from Contracts with Customers In May 2014, the FASB issued ASU 2014-09 that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. Numerous updates were issued in 2016 that provide clarification on a number of specific issues as well as requiring additional disclosures. The new standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. While the Company has not yet completed its final review of the impact of the new standard, the Company does not currently anticipate a material impact on its revenue recognition practices. The Company is still evaluating disclosure requirements under the new standard. We will continue to evaluate the standard as well as additional changes, modifications or interpretations which may impact our current conclusions. The Company expects to adopt the new standard using the modified retrospective method. Presentation of Net Periodic Benefit Cost Related to Defined Benefit Plans In March 2017, the FASB issued ASU 2017-07 which amends the requirements in ASC 715 related to the income statement presentation of the components of net periodic benefit cost for an entity’s sponsored defined pension and other postretirement plans. The ASU requires entities to (1) disaggregate the current-service-cost component from the other components of net benefit cost and present it with other current compensation costs for related employees in the income statement and (2) present the other components elsewhere in the income statement and outside of income from operations if such subtotal is presented. The ASU also requires entities to disclose the income statement lines that contain the other components if they are not presented separately. The ASU’s amendment is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company does not expect this new guidance to have an impact on its consolidated financial statements. Simplifying the Test for Goodwill Impairment In January 2017, the FASB issued ASU 2017-04 which simplifies the goodwill impairment test by eliminating Step 2 in the determination on whether goodwill should be considered impaired. Instead, an impairment charge should equal the amount by which a reporting unit’s carrying amount exceeds its fair value, not to exceed the amount of goodwill allocated to the reporting unit. The new standard is effective for fiscal years beginning after December 15, 2019, including interim periods within that reporting period. The Company is currently evaluating the new guidance and does not expect it to have an impact on its consolidated financial statements. 26 Item 3.Quantitative and Qualitative Disclosures about Market Risk There has been no significant change in the Company’s exposure to market risk during the first three months of 2017. For a discussion of the Company’s exposure to market risk, refer to Part II, Item 7A, “Quantitative and Qualitative Disclosures about Market Risk,” contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2016. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures As required by Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”), the Company carried out an evaluation, under the supervision and with the participation of management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of the end of the period covered by this Form 10-Q.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of such period, our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is (i) recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the quarter covered by this report that has materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 27 PART II - OTHER INFORMATION CAMBREX CORPORATION AND SUBSIDIARIES Item 1. Legal Proceedings See the discussion under Part I, Item 1, Note 12 to the Company’s Consolidated Financial Statements. Item 1A. Risk Factors There have been no material changes to the Company’s risk factors and uncertainties during the first three months of 2017. For a discussion of the Risk Factors, refer to Part I, Item 1A, “Risk Factors,” contained in the Company’s Annual Report on Form 10-K for the period ended December 31, 2016. Item 6. Exhibits Exhibit 31.1* Section 302 Certification Statement of the Chief Executive Officer. Exhibit 31.2* Section 302 Certification Statement of the Chief Financial Officer. Exhibit 32** Section 906 Certification Statements of the Chief Executive Officer and Chief Financial Officer. Exhibit 101.INS* XBRL Instance Document Exhibit 101.SCH* XBRL Taxonomy Extension Schema Exhibit 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Exhibit 101.DEF* XBRL Taxonomy Extension Definition Linkbase Exhibit 101.LAB* XBRL Taxonomy Extension Label Linkbase Exhibit 101.PRE* XBRL Taxonomy Extension Presentation Linkbase * Filed herewith ** Furnished herewith Attached as Exhibit 101 to this report are the following formatted in XBRL (Extensible Business Reporting Language): (i)Consolidated Balance Sheets as of March 31, 2017 and December31, 2016, (ii)Consolidated Income Statements for the three months ended March 31, 2017 and 2016, (iii)Consolidated Statements of Comprehensive Income for the three months ended March 31, 2017 and 2016, (iv)Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and 2016, and (v)Notes to Consolidated Financial Statements. 28 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMBREX CORPORATION By: /s/
